Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 27 December 2021 wherein: claims 1, 4-7, and 10-11 are amended; claims 2-3 are canceled; claims 1 and 4-11 are pending.

Response to Arguments
Applicant’s arguments filed 27 December 2021 regarding the Information Disclosure Statement are persuasive. The IDS has been fully considered.
Examiner acknowledges the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant's arguments regarding the rejections of claims 1 and 4-11 under 35 USC 102/103 have been fully considered but they are not persuasive.
Regarding claim 1, the claim has been amended to include limitations from claims 2-3, and is rejected under 35 U.S.C. 103 as being unpatentable over Vig (US 2003/0112423 A1) as applied to claim 1, and further in view of Waga (US 2010/0043104 A1).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the features of Vig and Waga cannot be bodily incorporated, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Vig discloses a confirmation method for determining if a plant-processed product is genuine or counterfeit based on fluorescence measurements. Waga discloses a plant that is a genuine product is genetically modified in such a way as to emit fluorescence when being irradiated with light. Together, the cited prior art suggests it would have been obvious to one of ordinary skill in the art to use a genetically modified plant, with the motivation being to be able to distinguish the Waga (Waga, par. [0206], [0208]).
Accordingly, the rejection of claim 1 is maintained.

Regarding claims 4-11, Examiner refers to the above response regarding claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 10-11 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Regarding claim 10, the claim recites the limitation “irradiation unit” which uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.
Similarly, the limitation “confirmation unit” is interpreted as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 11, the limitations “irradiation unit” and “confirmation unit” are interpreted as described above regarding claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-7 and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4-5, the claims repeat limitations which are present in claim 1. These limitations should be removed.

Regarding claims 6-7, the claims depend on claim 3, which has been canceled. Examiner has considered claims 6-7 to depend on claim 1.

Regarding claims 10-11, limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above.
For each of the claims and limitations, the following applies:
 However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig (US 2003/0112423 A1) as applied to claim 1, and further in view of Waga (US 2010/0043104 A1).

	Regarding claims 1 and 8-9, Vig discloses a confirmation method comprising: an acquisition step of acquiring, from a processed product of a plant, characteristic information including information about a predetermined wavelength; an irradiation step Vig discloses an authentication mark containing a fluorescent compound is applied (par. [0023]-[0024]; the object to which said compound is to be applied is paper (par. [0070]), paper currency, or fiber (par. [0074]); acquisition of characteristic information including a predetermined wavelength described in par. [0027], [0062]; the authentication mark is confirmed by a confirmation apparatus that detects by means of fluorescence; and the confirmation apparatus confirms by image-processing a fluorescent image by means of an image input system (par. [0061]); the steps are performed by a computer (par. [0049]); a portion of the paper, paper currency, or fiber in Vig is a processed plant product, and is confirmed to be a genuine product by means of the authentication mark, with; accordingly).
Vig does not expressly disclose the plant-processed product that is the genuine product is genetically modified in such a way as to emit fluorescence when being irradiated with the light having the predetermined wavelength.
	Waga discloses a plant that is a genuine product is genetically modified in such a way as to emit fluorescence when being irradiated with light (par. [0001], [0018]-[0021], [0206], [0208]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Vig in view of the teachings of Waga so that the plant-processed product that is the genuine product is genetically modified in such a way as to emit fluorescence when being irradiated with the light having the predetermined wavelength.
	One would have been motivated to do so to be able to distinguish the genetically modified plant from other plants as disclosed by Waga (Waga, par. [0206], [0208]).

Regarding claim 4, Vig modified teaches the confirmation method according to claim 1, wherein the plant-processed product that is the genuine product emits the fluorescence from a predetermined portion of the plant-processed product, wherein the characteristic information comprises information about the predetermined portion, wherein the confirmation step checks that the predetermined portion of the plant-processed product emits the fluorescence, and wherein the determination step determines that the plant-processed product is the genuine product if the portion of the plant-processed product emits the fluorescence in response to the irradiated light Vig, par. [0027], [0062]).

Regarding claim 5, Vig modified teaches the confirmation method according to claim 1, wherein the plant-processed product that is the genuine product emits the fluorescence having a predetermined color (i.e., wavelength), wherein characteristic information comprises information about the predetermined color, wherein the confirmation step checks a color of the fluorescence, which is emitted from the plant-processed product, corresponding to the predetermined color indicated by the characteristic information, and wherein the determination step determines that the plant-processed product is the genuine product if the plant-processed product emits the fluorescence with the predetermined color, and wherein the determination step determines that the plant-processed product is the counterfeit product if the plant-processed product does not emit the fluorescence with the predetermined color (see rejection of claim 1 above; Vig, par. [0027], [0062]).

Regarding claim 6, as best understood, Vig modified teaches the confirmation method according to claim 3, wherein the characteristic information is provided to the plant-processed product, and wherein the acquisition step acquires the characteristic information provided to the plant-processed product (see rejection of claim 1 above; Vig, par. [0027], [0062]).

Regarding claim 7, as best understood, Vig modified teaches the confirmation method according to claim 1, wherein the acquisition step receives the characteristic information by means of communication through the internet (par. [0062]).
	Vig modified does not expressly disclose the means of communication through the internet is electronic mail.
	Examiner takes Official Notice electronic mail was a well-known means of communication in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Vig so that disclose the means of communication through the internet is electronic mail.
	One would have been motivated to do to do so to provide a time-stamped record of the transmission of information.

	Regarding claims 10-11, as best understood, Vig modified teaches the method of claim 8, wherein the steps are performed by a computer.
	Vig modified does not expressly disclose the computer comprises at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to perform the method of claim 8.

	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Vig so that the computer comprises at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to perform the method of claim 8.
	One would have been motivated to do so to avoid the need to manually program the computer each time the method is needed.

	Regarding claim 11, as best understood, Vig modified teaches the method of claim 8, wherein the steps are performed by a computer.
	Vig modified does not expressly disclose a non-transitory storage medium storing a program causing the computer to perform the method of claim 8.
	Examiner takes Official Notice non-transitory storage media storing a program causing a computer to perform a method were well-known in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
Vig to include a non-transitory storage medium storing a program causing the computer to perform the method of claim 8.
	One would have been motivated to do so to avoid the need to manually program the computer each time the method is needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884